                  Case 7:21-mj-01934-UA Document 4 Filed 02/24/21 Page 1 of 1
                                                 U.S. Department of Justice
       [Type text]
                                                       United States Attorney
                                                       Southern District of New York

                                                       United States District Courthouse
                                                       300 Quarropas Street
                                                       White Plains, New York 10601


                                                        February 24, 2021

       By Email

       The Honorable Andrew E. Krause
       United States Magistrate Judge
       Southern District of New York
       The Hon. Charles L. Brieant Jr.
       Federal Building and United States Courthouse
       300 Quarropas St.
       White Plains, NY 10601-4150

       Re:    United States v. Richard Leaf, 21 Mag. 01934

       Dear Judge Krause,

             In light of the arrest of the defendant Richard Leaf in the above-titled matter, the
       Government respectfully requests that the complaint be unsealed.


                                                             Respectfully submitted,

                                                             AUDREY STRAUSS
                                                             United States Attorney


                                                        By:______________________
                                                           Jennifer N. Ong
                                                           Assistant United States Attorney
                                                           (914) 993-1926
February 24, 2021
